Order entered December 30, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01674-CV

                  IN THE INTEREST OF A.W. AND D.W., CHILDREN

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 86044-422

                                          ORDER
       We GRANT the December 20, 2013 motion of Donna Gehl, Official Court Reporter for

the 422nd Judicial District Court of Kaufman County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before JANUARY 7, 2013.


                                                     /s/   ADA BROWN
                                                           JUSTICE